Citation Nr: 0001751	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  95-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for Boeck's sarcoidosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 1994 RO decision which denied an 
increase in a 30 percent rating for Boeck's sarcoidosis.  The 
Board remanded the case in April 1997 for further 
development, which was accomplished, and the case was 
subsequently returned to the Board.


FINDING OF FACT

The veteran's service-connected Boeck's sarcoidosis with 
pulmonary involvement is inactive; the medical evidence does 
not reflect manifestations of cutaneous sarcoid, renal 
impairment associated with sarcoidosis, or symptoms of 
sarcoid arthropathy. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Boeck's 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.20, § 4.88b, Diagnostic Code 6350 (1996 
and 1999); 38 C.F.R. § 4.97, Diagnostic Code 6846 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1944 to May 
1946.  

In a June 1946 decision, the RO granted service connection 
for polyarthritis, assigning a 10 percent rating.  In a 
September 1967 decision, the RO assigned a 20 percent rating 
for the veteran's service-connected disability which was 
recharacterized as arthritis of the cervical spine with upper 
radiculitis.  

In a May 1971 decision, the Board granted service connection 
for Boeck's sarcoidosis.  Largely on the basis of an opinion 
obtained from an independent medical expert, the Board found 
that the veteran's sarcoidosis first diagnosed in 1969 could 
not be disassociated from certain in-service manifestations 
such as fever, weight loss, sore throat, and polyarthralgia.  
The Board's decision to grant service connection for 
sarcoidosis was implemented by the RO in an October 1971 
decision.  The RO assigned a 30 percent rating for service-
connected sarcoidosis, and it found that sarcoidosis 
represented a change in the diagnosis of the previously 
service-connected arthritic condition.

A June 1992 magnetic resonance imaging (MRI) report of the 
veteran's lumbar spine from Clearview MRI shows degenerative 
changes involving the L4-5 intervertebral disc and moderately 
severe spinal stenosis inferior to the L3-4 interspace and at 
the L4-5 level.  

In a statement received in December 1993, the veteran 
requested the RO to "reinstate" his 20 percent rating for 
his arthritis condition.  He stated that a 1971 Board 
decision determined there was a misdiagnosis regarding his 
award and that he should have originally been diagnosed with 
Boeck's sarcoidosis.  He claimed that because there was no 
fraud in the 1971 decision and the 20 percent rating had been 
in effect for over 10 years, he was entitled to a 20 percent 
rating for arthritis and a 30 percent rating for Boeck's 
sarcoidosis.  The RO construed the veteran's statement as a 
claim for an increased rating for his service-connected 
Boeck's sarcoidosis.    

VA outpatient records in January 1994 indicate a complaint of 
back pain.  The veteran was advised to avoid heavy lifting.  
A notation also indicated that his rash was improved.  
Results of lab studies showed the levels of his blood urea 
nitrogen (BUN), serum creatinine (creatinine), and potassium 
(K) to be 36, 2.7, and 5.3, respectively.  It was noted that 
his creatinine level in February 1993 was 2.0.  The 
impression was hypertension and renal insufficiency.  

In an August 1994 letter, in response to the veteran's 
statement received in December 1993, the RO informed him that 
the diagnosis of his disease was not "protected."  The RO 
clarified that the Board changed his previous diagnosis to 
Boeck's sarcoidosis and that such change did not imply that 
he had two different conditions.  The RO stated that the 
veteran had one condition which was previously evaluated as 
arthritis and was now evaluated as sarcoidosis.  

On a September 1994 VA orthopedic (joints) examination, the 
veteran reported a history of multiple joint pains involving 
the right hip, left shoulder, and lumbar spine at present.  
He reported a history of sarcoidosis, which was confirmed 
with biopsies, and histories of renal insufficiency and L4-5 
spinal stenosis.  He indicated past VA treatment for his 
lumbar spine, left shoulder, and hips bilaterally.  He 
currently complained that if he walked 5 to 10 minutes his 
legs became numb, especially on the left side, and he had to 
sit for a while.  He reported that his only medication was 
for blood pressure control.  On examination, there was no 
swelling or deformity.  There was mild left knee crepitus.  
The range of motion of the lumbosacral spine was forward 
flexion to 85 degrees, extension to 5 degrees, rotation to 35 
degrees, and lateral flexion to 20 degrees.  The range of 
motion of the left shoulder was flexion to 90 degrees, 
extension to 20 degrees, and abduction to 90 degrees.  The 
range of motion of the left hip was flexion to 100 degrees, 
extension to 15 degrees, external rotation to 20 degrees, 
internal rotation to 25 degrees, abduction to 25 degrees, and 
adduction to 25 degrees.  X-rays of the lumbosacral spine 
revealed degenerative arthritis and L4-5 disc narrowing with 
prominent degenerative changes.  X-rays of the left shoulder 
revealed minimal degenerative changes.  X-rays of the left 
hip revealed mild degenerative changes.  The diagnoses were 
left hip degenerative joint disease (DJD), mild and unchanged 
from July 1991 films; right hip DJD, mild; left shoulder DJD, 
mild and unchanged from July 1991 films, and history of left 
shoulder adhesive capsulitis; right shoulder DJD, mild; 
lumbosacral spine DJD changes and L4-5 disc space narrowing 
consistent with bulging disc history; and history of 
sarcoidosis.  

On a September 1994 VA peripheral nerve examination, the 
veteran reported a history of pain radiating down the left 
leg secondary to DJD of the lumbosacral spine and spinal 
stenosis.  He complained that walking made his legs hurt, 
especially the left leg.  There was a normal examination in 
the upper extremities, insofar as the muscles and sensation 
were concerned.  Regarding the lower extremities, there was 
only a trace of deep tendon reflexes in the left leg, but 
there was no evidence of drop foot.  There was no lower 
extremity muscle atrophy or weakness.  The results of lab 
studies showed the veteran's urine, complete blood count 
(CBC), and a liver panel were normal.  His uric acid level 
was in the upper limits of normal at 7.4, and the levels of 
his BUN at 32 and creatinine at 2.4 were high.  The diagnoses 
were history of sarcoidosis and mild renal failure.  

On a September 1994 VA orthopedic (spine) examination, the 
veteran reported a history of lumbosacral spinal stenosis and 
DJD.  He complained that he had low back pain all the time, 
although it worsened at times.  On examination, there were no 
postural abnormalities or fixed deformities, and there was no 
spasm in the musculature of the back.  The range of motion of 
the lumbosacral spine was previously noted in the VA joint 
examination.  Objective evidence of pain on motion was a 
facial grimace.  There were diminished deep tendon reflexes 
in the left knee and ankle.  The diagnosis was lumbosacral 
spine DJD with L4-5 disc bulging and lumbar radiculopathy.  

In a November 1994 decision, the RO denied an increase in a 
30 percent rating for the veteran's service-connected Boeck's 
sarcoidosis.  In December 1994, the veteran's notice of 
disagreement with the RO decision was received.  

In his July 1995 substantive appeal, the veteran stated that 
for over 20 years his arthritis was rated 20 percent 
disabling and that he received treatment for this condition 
over the years.  He stated that he was later diagnosed with 
sarcoidosis and that his doctor felt that he had had 
sarcoidosis at the time he spent six months in an Army 
hospital during service for rheumatic fever.  He stated that 
thereafter he was no longer covered for his arthritis and did 
not receive any treatment when he went to the VA hospital.  
He indicated his intent to correct an apparent 
misunderstanding that he was no longer service connected for 
arthritis.  He reiterated that on discharge from service he 
had arthritis which has continued for the past 49 years.  

VA outpatient records in December 1995 show complaints of 
arthritic pain and leg numbness.  

A February 1996 VA clinical laboratory report reflects that 
the levels of the veteran's BUN, creatinine, and uric acid 
were high at 41, 2.5, and 9.8, respectively.

In an April 1996 RO hearing before a hearing officer, the 
veteran testified that he has received therapy for his back 
at the VA and that he continued to exercise on his own; that 
he was unable to stand or walk for long periods of time 
because his leg became numb; that he experienced problems 
with his neck, shoulders, legs, foot, hands, knees, and hip; 
that his disabilities restricted his recreational and 
household activities; that he did not currently have any 
problems with his lungs but had a skin condition and kidney 
problems; that he requested the hearing to determine why he 
was not "covered" for arthritis for which he had been 
treated since service; and that his only current VA treatment 
was for his blood pressure and cholesterol.  The veteran's 
wife indicated that the veteran only received VA treatment 
for cholesterol.  At the hearing, the veteran submitted a 
fact sheet from the office of Dr. Van Dellen of the Chicago 
Tribune-New York News Syndicate, Inc., briefly describing the 
origins, symptoms, diagnostic aids, and methods of treatment 
of sarcoidosis.  

On an April 1996 VA general medical examination, the veteran 
reported a history of degenerative arthritis of the shoulders 
and hips, spinal stenosis at the L4-5 level with lumbosacral 
spine DJD with left lower extremity radicular symptoms, 
hypertension, chronic renal insufficiency, and sarcoidosis.  
He currently complained of neck pain with shoulder radicular 
symptoms, back pain, and left leg numbness upon walking for 
more than 10 or 15 minutes.  Examination of the skin revealed 
numerous lesions on the face, anterior and posterior trunk, 
and lower extremities; there were no open wounds or rashes.  
Examination of the lymphatic and hemic systems were normal.  
Regarding the head, face, and neck, there was cervical pain 
especially with rotation movements.  The veteran's blood 
pressure reading was 138/72.  Examination of the respiratory 
system revealed the veteran to be status post thoracotomy and 
fine bi-basilarly.  Rales were audible, and there was no 
cough or peripheral edema.  Examination of the genitourinary 
system revealed symptoms of nocturia, hesitancy, and 
intermittency.  Examination of the musculoskeletal system 
revealed a "trigger finger" in the left hand ring finger 
and several distal finger Heberden's nodes.  The feet were 
normal.  Examination of the endocrine system revealed 
hypertension.  Additional clinical and lab studies revealed 
normal sinus rhythm and right bundle branch block on an 
electrocardiogram (EKG) and a normal urinalysis, CBC, liver, 
and serum calcium; the levels of BUN, creatinine, and uric 
acid were high at 36, 2.4, and 8.9, respectively.  The 
diagnoses included history of bilateral hip DJD, mild; 
history of left shoulder DJD, mild, and left shoulder 
adhesive capsulitis with limited range of motion; history of 
right shoulder DJD, mild; lumbosacral spine DJD with L4-5 
spinal stenosis with radiculopathy; history of sarcoidosis, 
status post thoracotomy; history of renal insufficiency; 
hypertension with right bundle branch block; multiple 
keratosis; bilateral hand Heberden's nodes (DJD); and mild 
pulmonary congestion.  The examiner noted that the veteran 
should be referred to a specialist if further evaluation of 
sarcoidosis was warranted.  

On an April 1996 VA orthopedic (spine) examination, the 
veteran reported a history of lumbar stenosis with left lower 
extremity radicular symptoms.  He indicated there was no 
change in this condition since his last VA examination in 
1994.  His current complaint was neck pain.  There were no 
postural abnormalities or fixed deformity, and the 
musculature of the back was soft and without spasms.  The 
range of motion of the cervical spine was restricted, as 
shown by forward flexion, backward extension, and lateral 
flexion to 20 degrees, and rotation to 35 degrees.  Objective 
evidence of pain on motion was a facial grimace.  There were 
no upper extremity neurological deficits seen.  X-rays of the 
cervical spine revealed large osteophytes of C5 and small 
osteophytes of C6, and minimal narrowing of C3-4 disc space 
posteriorly.  The diagnosis was lower cervical spine DJD.  

VA outpatient records in May 1996 show complaints of 
arthritis and numbness in the left hip and leg upon standing 
for any length of time.  The veteran's problems included 
hypertension; cervical, back, and shoulder pain; spinal 
stenosis; and renal insufficiency.  

In a letter received in July 1996, the veteran indicated that 
he was service-connected for arthritis prior to it being 
changed to sarcoidosis.  He claimed that he then lost all 
treatment for arthritis, which he had had for over 25 years.  
He reiterated his claim for "coverage" for arthritis either 
as a separate condition or as part of sarcoidosis.  

Private laboratory study reports from Corning Clinical 
Laboratories dated in July 1996 show elevated levels of 
calcium, BUN, and creatinine.

In a September 1996 letter, in response to the veteran's 
letter received in July 1996, the RO explained that the 
initial diagnostic coding and title of his service-connected 
disability had been in error.  The RO stated that the veteran 
"lost" his initial diagnostic title of polyarthritis and 
rheumatic fever when the Board determined in 1971, on the 
basis of an independent medical opinion, that the veteran's 
symptoms of polyarthritis in service were early 
manifestations of his present sarcoidosis.  

An October 1996 VA outpatient record shows a complaint of 
joint pains.  

A November 1996 VA renal ultrasound report revealed scattered 
small cysts; there were no masses, hydronephrosis, or 
calcifications.  

Private laboratory study reports from Corning Clinical 
Laboratories dated in January 1997 show elevated levels of 
calcium, BUN, and creatinine.

In a February 1997 report, C. Ross Betts, M.D., indicated 
that the veteran's sarcoidosis had been quiescent for a 
number of years and that he had known chronic renal 
insufficiency for a number of years.  The doctor stated that 
by the veteran's report his renal insufficiency had been 
slowly worsening over the course of the years and that he 
denied any history of kidney stones or urinary tract 
infection.  An examination revealed a blood pressure reading 
of 130/80 and a pulse of 90.  There were multiple actinic 
keratoses on the face and back.  The lungs were clear, and 
the cardiac examination was notable for 2/6 systolic ejection 
murmur.  The extremities showed no edema.  Lab studies were 
remarkable for a creatinine of 3.2 and BUN of 48.  Dr. Betts 
indicated that the veteran had chronic renal failure and most 
likely nephrosclerosis given the slowly progressing nature of 
his disease and absence of significant proteinuria.  Dr. 
Betts noted the veteran had borderline hypercalcemia in 
conjunction with a modestly elevated parathyroid hormone 
(PTH) level.  He opined that the veteran may have primary 
hyperparathyroidism or sarcoidosis causing his mildly 
elevated calcium level.  

Private laboratory study reports dated from February to March 
1997 from Butler Memorial Hospital, The Western Pennsylvania 
Hospital, and Medical Center Clinic, Ltd. show elevated 
levels of calcium, BUN, creatinine, uric acid, and 
cholesterol.  A March 1997 record from Butler Memorial 
Hospital indicated that the calcium imbalance was likely due 
to a kidney problem.  

A March 1997 private examination report shows that the 
veteran was referred on the basis of his elevated calcium and 
PTH levels.  An examination revealed multiple actinic 
keratosis.  The right thyroid lobe had increased to one and 
one-half times the normal size.  There was no adenopathy.  
The veteran's lungs were clear.  There was no edema in the 
extremities.  The assessment was hypercalcemia likely 
secondary to hyperparathyroidism secondary to renal failure; 
it was also likely that the veteran had hypercalcemia of 
sarcoidosis.  

In April 1997, the Board remanded the case to the RO for 
additional evidentiary development to include obtaining 
treatment records and VA examinations.

An April 1997 VA clinical laboratory report reveals that the 
levels of the veteran's BUN and creatinine were high at 44 
and 3.4, respectively.  

In May 1997 statements, the veteran described the nature of 
his sarcoidosis.  He indicated that he had left lung surgery 
in 1970, joint involvement since 1945, skin covered in scabs 
up to 1 inch in diameter or larger beginning in the 1950s, 
and kidneys progressively worsening over 40 years.

On an August 1997 VA dermatological examination, the veteran 
reported more than a 40 year history of systemic sarcoidosis.  
He reported that his disease had been active for many years.  
His only current complaint concerned "nerve pain" 
initiating from the lower back.  He denied any symptomatic 
skin lesions or any new or changing lesions of the skin.  On 
a total cutaneous examination, there were multiple 
hyperkeratotic, light-brown to dark-brown plaques ranging 
from 5 mm. to 2 cm. in diameter.  The diagnosis was multiple 
seborrheic keratoses.  The examiner commented that the 
veteran did not have any evidence of cutaneous sarcoid and as 
such did not require follow-up because the seborrheic 
keratosis was a benign process which required no treatment.  

On an August 1997 VA renal examination, the veteran was seen 
for evaluation of renal insufficiency.  The veteran's entire 
medical record was reviewed, and the examiner noted the 
veteran's sarcoidosis had been quiescent in the recent past.  
In contrast to the veteran's claims of renal involvement 
dating back to the 1960s, the examiner noted that a review of 
the medical records showed there was no evidence of renal 
disease in the 1960s and there was documentation of 
progressive renal insufficiency only over the past several 
years.  On examination, there was a blood pressure reading of 
179/89.  The veteran's extremities were not edematous.  A 
urinalysis was performed, revealing a trace of proteins and 
no ketones, glucose, or blood.  On microscopic examination, 
there were rare uric acid crystals, occasional Hyland casts, 
and no cellular elements or cellular casts.  Prior laboratory 
studies were reviewed, which contained specific documentation 
of elevated BUN and creatinine.  The examiner noted the 
veteran had significantly impaired renal function with a 
creatinine clearance that was approximately 30 percent of 
normal.  There were no cardiac complications present.  The 
impression was chronic renal insufficiency which was most 
likely due to hypertensive nephrosclerosis.  The examiner 
believed it was unlikely that the veteran's renal disease was 
related to his underlying sarcoidosis.  The examiner noted 
that sarcoidosis could affect the kidney in many ways, 
including as the result of hypercalciuria producing kidney 
stones or nephrocalcinosis, but that the veteran had no 
evidence either of a history of kidney stones or of 
nephrocalcinosis.  The examiner noted that sarcoidosis could 
produce granulomatous interstitial nephritis but that the 
veteran's course was more consistent with hypertensive 
nephrosclerosis.  The examiner noted that sarcoidosis could 
produce glomerulonephritis but that the veteran had no 
evidence of glomerular disease with no significant 
proteinuria at this time or on prior evaluations.  For these 
reasons, the examiner opined that the veteran's renal 
insufficiency was unrelated to his service-connected 
condition.  

On a September 1997 VA pulmonary examination, the veteran 
reported that the diagnosis of pulmonary sarcoidosis was 
established in 1969 at the time he underwent a thoracotomy 
for a left hilar mass.  The veteran reported that after 
recovery from the thoracotomy, his respiratory status had 
remained stable up until the present time.  He denied any 
significant respiratory disease except for pneumonia as a 
boy.  He indicated no symptoms suggestive of bronchitis, 
asthma, or allergic rhinitis.  He reported he was a lifelong 
non-smoker.  He reported he was exposed to the usual amount 
of dust in a steel mill for 13 years after which he worked in 
a post office for 27 years before his retirement.  The 
veteran denied any cough, wheeze, or significant dyspnea.  He 
indicated that he would get somewhat out of breath upon 
walking at a very rapid pace on the flat.  On examination, 
his respiration was 20 and unlabored and his temperature was 
96.9 degrees.  His arterial oxygen saturation by pulse 
oximetry while breathing room air was 97 percent.  Excursion 
of the chest wall on inspiration appeared to be normal 
bilaterally.  Percussion revealed dullness at the left lung 
base.  Auscultation revealed diminished breath sounds at the 
left lung base and fine inspiratory rales at the right lung 
base.  The heart rate was normal and rhythm was regular.  
There was a grade III/IV slightly harsh early systolic murmur 
that was non-radiating.  There was no tenderness of the 
abdomen or enlargement of the liver or spleen.  There was no 
cyanosis, clubbing, or edema in the extremities.  There were 
numerous seborrheic keratoses over the trunk extending 
somewhat down the arms.  Pulmonary function studies revealed 
a forced vital capacity (FVC) of 3.49 which was 83 percent of 
predicted, a forced expiratory volume in one second (FEV-1) 
of 2.21 which was also 83 percent of predicted, and an FEV-
1/FVC ratio which was 63 percent.  The diffusion capacity of 
carbon monoxide (DLCO) was 109 percent of predicted.  The 
findings on a chest X-ray were consistent with an old 
thoracotomy wherein a portion if not the entire left lower 
lobe was removed, and at present all changes were 
attributable to the surgery.  

The diagnosis on the pulmonary examination was history of 
sarcoidosis.  The examiner noted that this condition was 
well-documented and that given the duration of symptoms the 
veteran clearly had chronic sarcoidosis.  On the other hand, 
the examiner stated that symptoms and evident clinical 
activity of the veteran's sarcoidosis had been absent for 
nearly 25 years.  The examiner indicated that the veteran's 
lung function at present was relatively normal and that, 
although he might be construed as having a mild degree of 
restrictive disease related to his thoracotomy, his pulmonary 
function studies were essentially within normal limits for 
his age.  Additionally, it was noted that his diffusion 
capacity was normal, indicating good gas exchange within the 
remaining pulmonary parenchyma.  The examiner opined that it 
was unlikely that the veteran had any significant residual 
abnormalities from pulmonary sarcoidosis, noting that the 
only finding that tended to counter this opinion was the 
inspirational rales on auscultation of the chest.  The 
examiner opined that from the standpoint of pulmonary 
involvement the veteran's sarcoidosis was inactive.  The 
examiner cautioned that it could be very difficult to detect 
signs of clinical activity in chronic sarcoidosis which was 
not showing a rapid degree of progression.  It was noted that 
the veteran's pulmonary function studies at present remained 
at the lower limits of normal and that if the veteran had 
lost function from his pulmonary sarcoidosis then it had been 
a very gradual occurrence.  The examiner recommended 
continued monitoring of pulmonary function.

On an October 1997 VA orthopedic examination, the veteran 
reported a gradual decrease in range of motion of his neck 
and lumbar spine for many years.  He reported low back pain 
with left leg paresthesias, bilateral shoulder pains with 
loss of motion, bilateral hip pain and loss of motion, and 
triggering of the left ring finger and right little finger.  
On examination, the veteran had a slow but balanced gait.  He 
was able to heel and toe walk, albeit poorly.  The range of 
motion of his cervical spine was flexion to 20 degrees, 
extension to 10 degrees, lateral bending to 10 degrees, left 
lateral rotation to 10 degrees, and right lateral rotation to 
20 degrees.  The range of motion of the lumbar spine was 
forward flexion to 70 degrees, extension to 20 degrees, 
lateral bending to 20 degrees, lateral rotation to 10 
degrees.  The range of motion of the shoulders, expressed as 
left/right, was forward elevation to 100/140 degrees, 
abduction to 90/100 degrees, external rotation to 30/40 
degrees, and internal rotation to T12/T12.  The veteran had 
minimal degenerative changes in the interphalangeal joints of 
both hands.  He had palpable triggering on the flexor tendons 
of the left ring finger and the right little finger.  Gross 
motor function was normal in all groups of both upper 
extremities.  The range of motion of the hips, expressed as 
left/right, was extension to 0/0 degrees, flexion to 110/110 
degrees, abduction to 30/30 degrees, external rotation to 
10/20 degrees, and internal rotation to 0/5 degrees.  The 
range of motion of the knee was 0 degrees to 110 degrees 
bilaterally.  The range of motion of the ankles, expressed as 
left/right, was dorsiflexion to 5/20 degrees and plantar 
flexion to 30/30 degrees.  The left touch was grossly intact 
over both lower extremities.  Deep tendon reflexes were 0 at 
the ankles bilaterally and a trace at the knees bilaterally.  
X-rays revealed moderate degenerative arthritis in the 
cervical spine with bridging and ankylosis from C5 to C7, and 
mild degenerative arthritis in the lumbar spine, shoulders, 
and hips.  

The diagnosis on the orthopedic examination was degenerative 
arthritic changes of multiple joints, fairly severe cervical 
spondylosis, and mild degenerative arthritis of the 
lumbosacral spine.  The examiner commented that because the 
veteran's symptoms had their onset in the mid-1940s it seemed 
likely that his joint condition was secondary to the same 
disease process which began at that time.  The examiner 
stated, however, that to his knowledge there was no direct 
association between sarcoidosis and degenerative arthritis of 
the spine or major joints.  He noted an association with 
osteonecrosis and bone infarcts in conjunction with marrow 
packing at the sites of the infarcts.  As for an actual 
inflammatory process secondary to sarcoidosis, he deferred to 
a rheumatologist but stated he was not aware of any 
association between sarcoidosis and inflammatory arthritis.  

In October 1997, a VA rheumatologist rendered an opinion on 
the question of whether the veteran had symptoms of sarcoid 
arthropathy.  The consultant reviewed the veteran's medical 
history and stated that (1) about 25 percent of cases of 
sarcoid have an arthritis which may be acute or chronic, 
typically involving the hands, wrists, knees, ankles, and 
shoulders, but not the vertebral column; and (2) about 5 
percent of cases of sarcoid developed osseous granulomatous 
lesions, most often affecting hand bones; vertebral 
involvement was rare and then focal.  The consultant 
concluded that nothing in the history of the veteran's in-
service illness suggested that it was sarcoidosis; that one 
could not be certain that it was acute rheumatic fever but it 
appeared to be the most likely diagnosis; that sarcoidosis 
affecting the mediastinal lymph nodes was demonstrated in 
1969 but it was impossible to ascertain when this illness 
began; that 24 years would be a very long time for the 
illness to be "smoldering;" acute phases of sarcoid 
required treatment but the disease tended to be self-limited; 
and that the veteran's symptoms certainly were those of DJD, 
adequately documented over the years and now consistent with 
his age, and not those of sarcoidosis.  

In a letter submitted in January 2000, the veteran maintained 
that his sarcoidosis was responsible for his various medical 
problems, including those of the kidneys, skin, and joints.  
He submitted two news articles, one which generally describes 
sarcoidosis, and one which comments on problems caused by 
aspirin.

II.  Analysis

The veteran contends that his service-connected Boeck's 
sarcoidosis is more disabling than 30 percent.  It is noted 
that his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating the veteran's sarcoidosis were revised.  
In its November 1994 decision, the RO initially rated the 
veteran's Boeck's sarcoidosis by analogy (38 C.F.R. § 4.20) 
to lupus erythematosus under 38 C.F.R. § 4.88b, Diagnostic 
Code 6350 (effective prior to August 30, 1996).  Under this 
code, a 30 percent rating is warranted where there are 
exacerbations of systemic lupus erythematosus of a week or 
more 2 or 3 times a year, or symptomatology productive of 
moderate impairment of health.  A 60 percent rating is 
warranted where systemic lupus erythematosus is chronic with 
frequent exacerbations and multiple joint and organ 
manifestations productive of moderately severe impairment of 
health.  An 80 percent rating is warranted where systemic 
lupus erythematosus is less than totally incapacitating, but 
in symptom combinations productive of severe impairment of 
health.  A 100 percent rating is warranted where systemic 
lupus erythematosus is acute with constitutional 
manifestations associated with serous or synovial membrane or 
visceral involvement or other symptom combinations, totally 
incapacitating.  It is noted that residuals such as joint, 
renal, pleural, etc., are to be rated under the appropriate 
system, and are not to be combined with ratings under Code 
6350, with the higher evaluation assigned.  

On August 30, 1996, the rating criteria of Code 6350 for 
systemic lupus erythematosus (the condition analogous to 
sarcoidosis) were revised.  Under the revised code, a 10 
percent rating is warranted where there are exacerbations of 
systemic lupus erythematosus once or twice a year or 
symptomatic during the past 2 years.  A 60 percent rating is 
warranted where there are exacerbations of systemic lupus 
erythematosus lasting a week or more, 2 or 3 times per year.  
A 100 percent rating is warranted where systemic lupus 
erythematosus is acute with frequent exacerbations, producing 
severe impairment of health.  It is noted that this condition 
is to be evaluated either by combining the evaluations for 
residuals under the appropriate system, or by evaluating Code 
6350, whichever method results in a higher evaluation.  

On October 7, 1996, new rating criteria for sarcoidosis with 
pulmonary involvement was added to VA's Schedule for Rating 
Disabilities and are found in 38 C.F.R. § 4.97, Diagnostic 
Code 6846.  Under the new code, a 30 percent rating is 
warranted for sarcoidosis where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating is warranted for sarcoidosis where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is warranted for sarcoidosis where there is cor 
pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  This code 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.  

As the veteran's claim for an increased rating for Boeck's 
sarcoidosis was pending when the regulations pertaining to 
systemic and respiratory disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.

The medical evidence shows that in recent years the veteran 
has had numerous disabilities involving the pulmonary, 
orthopedic, renal, and dermatologic systems, among others.  
Private and VA records since 1992 show treatment for a 
variety of disabilities, to include chronic renal 
insufficiency, DJD of several joints (most notably the 
cervical and lumbosacral spine, shoulders, and hips), and 
multiple seborrheic keratoses.  Several VA examinations were 
performed--most recently in 1997--to clarify all residuals of 
the veteran's sarcoidosis.  An August 1997 VA dermatologic 
examiner opined that the veteran did not have any evidence of 
cutaneous sarcoid.  An August 1997 VA renal examiner opined 
that the veteran's chronic renal insufficiency was unrelated 
to his service-connected sarcoidosis.  A September 1997 VA 
pulmonary examiner diagnosed the veteran with history of 
sarcoidosis and noted that from the standpoint of pulmonary 
involvement his sarcoidosis was inactive.  This examiner also 
opined that it was unlikely that the veteran had any 
significant residual abnormalities from pulmonary sarcoidosis 
because his lung function was relatively normal at that time.  
An October 1997 VA orthopedic examiner stated that to his 
knowledge there was no direct association between sarcoidosis 
and degenerative arthritis of the spine or major joints.  He 
then deferred to a rheumatology consult for an opinion 
regarding whether the veteran had symptoms of sarcoid 
arthropathy.  In October 1997, a VA rheumatologist opined 
that after a review of the medical record the veteran's 
symptoms were those of DJD and not those of sarcoidosis.  

Considering all the evidence and the old and new rating 
criteria of analogous Code 6350, the Board finds that no more 
than a 30 percent evaluation is reflected in the objective 
manifestations of the veteran's service-connected Boeck's 
sarcoidosis.  In order to satisfy the criteria for a 60 
percent rating, the veteran would have to show exacerbations 
of his sarcoidosis that was either frequent with multiple 
joint and organ manifestations or lasting a week or more 2 to 
3 times per year.  The medical record clearly does not show 
either of these circumstances.  Moreover, the medical 
evidence does not show that the veteran's residuals are 
ratable under other criteria appropriate to the system (i.e., 
joint, renal, pleural, etc.) involved.  The VA examination 
reports in 1997 do not reflect that the veteran had cutaneous 
sarcoid, renal impairment associated with sarcoidosis, or 
symptoms of sarcoid arthropathy.  The reports only show that 
his pulmonary sarcoidosis is inactive.    

Considering all the evidence and the new rating criteria of 
Code 6846, the Board finds that no more than a 30 percent 
evaluation is warranted.  In order to satisfy the criteria 
for a 60 percent rating, the veteran would have to show use 
of high dose corticosteroids for control of sarcoidosis where 
there is pulmonary involvement.  Clearly, this is not the 
case with the veteran who has inactive pulmonary sarcoidosis 
and relatively normal pulmonary function.  Also, as noted in 
the preceding paragraph, the medical evidence does not show 
that the veteran has extra-pulmonary involvement in order to 
rate such residuals under the specific body system involved.  

Thus, under the old and new rating criteria of Codes 6350 and 
6846, the disability picture more nearly approximates the 
criteria for a 30 percent rating rather than a 60 percent 
rating, and thus the lower rating of 30 percent is warranted.  
38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's Boeck's sarcoidosis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for Boeck's sarcoidosis is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

